Case 1:19-cv-01974-TNM Document 44-1 Filed 09/06/19 Page 1 of 7




                EXHIBIT A
                 Case 1:19-cv-01974-TNM Document 44-1 Filed 09/06/19 Page 2 of 7
17308                                      CONGRESSIONAL RECORD                        -    HOUSE                                  August 23
  Mr. ROGERS. Mr. Speaker, I ask                         I. ACTION INITIATED BY COMMITTEE            to be construed having regard to the power
unanimous consent to extend my re-               A. Does the committee, or do itsmembers,            possessed and cutomarily exerted by the Sen-
marks at this point in the RECORD.             collectively or separately, have authority to         ate. * * * It has been customary for the
  The SPEAKER Is there objection               sue under the Declaratory Judgment Act?               Senate * * * and the House as well * * *
                                                 The earnest suggestion that the committee           to rely on its own power to compel * *
to the request of the gentleman from                                                                 production of evidence, in investigations
                                               might obtain a declaration of rights from a
Colorado?                                                                                            made by it or through its committees. * * *
                                               competent tribunal hardly gets off the
  There was no objection.                      ground, for under the doctrine of Reed v.             Petitioners have not called attention to any
  Mr. ROGERS of Colorado.                Mr.   Board of County Commissioners of Delaware             action of the Senate and we know of none
Speaker, in pursuance of my colloquy           County, Pennsylvania (277 U.S. 376 (1927)),           that supports the construction for which
with the gentleman from New Jersey             neither the committee nor its members nor             they contend. In the absence of some defi-
[Mr. RODINO], I submit the following           representatives are empowered to seek ju-             nite indication of that purpose, the Senate
                                               dicial relief without an explicit authorization       may not reasonably be held to have intended
brief for the RECORD:                                                                                to depart from its established usage. Au-
                                               from Congress. Such authorization has not
Subject: Unavailability of declaratory judg-   been granted to the committee, to its chair-          thority to exert the powers of the Senate to
    ment in New York Port Authority mat-       man, nor to any of its members. In Reed, the          compel production of evidence differs widely
    ter.                                       Senate of the 69th Congress had by resolu-            from     authority to invoke judicial power
                 INTRODUCTION                  tion created a special committee to investi-          for that purpose." ".1
   In connection with an inquiry into the gate methods employed in influencing nomi-                    With respect to its authority to invoke the
activities of the Port of New York Authority nations for the office of U.S. Senator.                 power of the Judiciary, the present Commit-
by Subcommittee No. 5 of the House Com- In 1927, the Senate, by further resolu-                      tee is in much the same position as the spe-
mittee on the Judiciary (hereinafter "Com- tion, authorized the special committee to                 cial committee in Reed. There is no new
mittee" and "Subcommittee"), certain offi- take and preserve certain ballot boxes, bal-              act of Congress which would provide s'cth
cers and directors of the port authority re- lots, and other records used in connection              authority,1 and the resolutions under which
fused to comply with subpenas issued and with a senatorial election then subject to                  the Committee operates are couched In lan-
served 1upon them by order of the subcom- contest.7 On behalf of the committee, its                  guage even more restricted, for these pur-
mittee. It has been suggested by certain counsel, Mr. South, demanded possession of                  poses, than that of the resolutions involved
officials of New York and New Jersey and by the boxes, ballots, and records, then in the             in Reed."G Hence, it is clear that the doc-
the General Counsel of the port authority, custody of the commissioners and certain                  trine of Reed v. Board, supra, applies to the
and may yet be further suggested by others, other officers of the county. The demand                 Committee and that it or its members are
that the serious constitutional issues in- was refused, and the Senators constituting                not "authorized by act of Congress to sue"
volved in this inquiry should be resolved by the special committee, together with South,             under 28 U.S.C. 1345."0
a competent judicial tribunal prior to the brought suit in a U.S. district court to obtain              It follows that the committee and sub-
institution of contempt proceedings.2 The possession of the material under section 24                committee lack capacity and authority to
attorney general of New Jersey specifically of the Judicial Code.' The district court dis-           seek a declaration of rights under the Decla-
recommended a suit for a declaratory judg- missed the suit for lack of jurisdiction                  ratory Judgment Act. Judicial authorities
                                                                                           and       are in agreement that that act did not ex-
ment:                                          the court of appeals affirmed per curiam."0
   "I recommend that * * * the procedure                                                             pand the scope of Federal jurisdiction and
                                                  The Supreme Court, in affirming the de-            did not provide a new peg upon which liti-
followed should be an action by way of cree dismissing the suit, held that neither
declaratory judgment brought by this com- the special committee, nor "its members,                   gants, otherwise lacking a basis for Federal
mittee or some other agency of the Federal collectively or separately," possessed the au-            jurisdiction, might hang their hats. As
Government to determine what are the thority to invoke the power of the Judicial                     Judge Fee of the ninth circuit observed:
boundary lines between the matters properly Department and hence, were not persons                    "The Declaratory Judgment Act merely en-
exclusively within the domain of the States "authorized by law to sue" under section 24              larges the range of remedies available in
and what are the matters which Congress of the Judicial Code. The plaintiffs had                     Federal courts. It does not afford an inde-
can ferret out and investigate."3                                                                    pendent basis for Federal jurisdiction.""1
                                               pointed to no act of Congress authorizing
   This memorandum is directed to the ques- them to sue. R.S. 101-104,11 it was noted,               Thus, in Mashunkashey v. U.S., an action
tion whether   the Declaratory Judgment  Act 4                                                       for a declaratory judgment by the United
                                               had been passed to facilitate congressional           States as guardian of certain Indians, the
might have been invoked in the manner and investigation, but these provisions embodied
for the purpose suggested by the attorney no license conferring upon the Federal courts              court pointed out that the act created
general of New Jersey. Since that sugges- jurisdiction over a suit by the committee.                  no new rights and that the right of the
tion implies that the committee should have Hence, the Court decided, the suit could be               Government to maintain the action must
initiated the proceeding, the principal query maintained only if authority therefor could             be found "in the general law.""8 In the
is whether the committee or its members be gleaned from the enabling resolutions,'2                  case of this committee, the "general law,"
might maintain such an action under the a process which proved fruitless:                             (in other words, the law outside the Decla-
Declaratory Judgment Act. It may in addi-                                                             ratory Judgment Act), is as declared by the
                                                  "The power is not specifically granted by          highest court of the land in Reed v. Board,
tion be instructive to determine whether the either resolution * * *. The Resolutions are
port authority might have sought such relief.'                                                       supra. Neither the committee nor any of
                                                    'S. Res. 195, 69th Cong., 1st sess. (1926).       its members therefore have capacity to sue
  1 See inquiry before Subcommittee No. 5 of
                                                     IS. Res. 324, 69th Cong., 2d seas. (1927).
the House Committee on the Judiciary, "Re-                                                           duction of books, papers, and documents, and
                                                     836 Stat. 1091 (1911), vested original juris-   to do such other acts as may be necessary in
turn of Subpenas-Port of New York Au-             diction in Federal district courts of all suits
thority Inquiry," 86th Cong., 2d sess. (1960)                                                        the matter of said investigation."
                                                  of a civil nature "brought by the United              13277 U.S. at 388, 389.
(hereinafter cited as "Inquiry").                 States, or by any officer authorized by law
  " Statement of Louis J. Lefkowitz, attorney                                                           " Since 1927, the Legislative Reorganiza-
                                                  to sue." The present provision, 62 Stat. 933       tion Act of 1946, 60 Stat. 812, has been en-
general of New York, Inquiry, 56, 58 ("I am       (1948),    28 U.S.C. 1345 (1958),        confers   acted.     Sees. 133 and 134 of that act,
reasonably satisfied that * * * there must        on the district courts jurisdiction "of all
and should be a way where * * * this im-                                                             60 Stat. 831-2, set forth committee proce-
                                                  civil actions, suits or proceedings commenced      dures and powers. No power to sue or be
portant question can be tested before a           by the United States, or by any agency or          sued in any court is granted.
tribunal which can have decision to do it");      officer thereof expressly authorized to sue           "H.    Res. 27, 86th Cong., 1st sess., as
statement of D. C. Furman, attorney general       by act of Congress."
of New Jersey, Inquiry, 59, 60; statement of                                                         amended by H. Res. 530, 86th Cong., 2d sess.
                                                      S21F. 2d 144 (E.D. Pa., 1927).                 (set forth in inquiry 13, 14), which directs
Sidney Goldstein, General Counsel of Port                                                            the Committee on the Judiciary, acting as a
of New York Authority, Inquiry, 61, 68.              '21 F. 2d 1018 (3d Cir., 1927).
                                                     "2   U.S.C. 191-194 (1958)        deal with     whole or by subcommittee, to conduct in-
   3 Inquiry, 60.                                 the admission of oaths to witnesses (sec.          vestigations relating to, inter alia, activities
   428 U.S.C. 2201 (1958). The act provides:                                                         and operations of interstate compacts, pro-
                                                  191), the refusal of witnesses to testify
In a case of actual controversy within its        or produce documents (sec. 192), privileges        vides: "For the purposes of carrying out this
jurisdiction, except with respect to Federal      of witnesses (sec. 193), and certification of      resolution the committee or subcommittee is
taxes, any court of the United States, upon       failure to testify (sec. 194). Section 194 now     authorized to * * * require by subpena * * *
the filing of an appropriate pleading, may        provides that where a witness fails to produce     the production of such books * * * as it
declare the rights and other legal relations      required documents and such failure is re-         deems necessary." Note that this resolution
of any interested party seeking such declara-     ported to either House, the case must be           omits the broad clause of the resolution in-
tion, whether or not further relief is or could   certified to the appropriate U.S. Attorney,        volved in Reed permitting the special com-
be sought. Any such declaration shall have        who must bring the matter to the attention         mittee there "to do such other acts as may
the force and effect of final judgment or         of a grand jury. Thus, the statute estab-          be necessary." See also House rule XI(1).
decree and shall be reviewable as such.           lishes a well-defined procedural route for            16See note 8, supra.
   5The record does not reveal that the port      raising questions involved in a committee's           17 Fletes-Mora v.   Brownell, 231 F. 2d 579
authority has instituted any action for a         assertion of its powers.                            (9th Cir., 1955). See also Atlantic Meat Co.
declaratory judgment although committee              "Resolution 195 empowered the special           v. R.F.C., 166 F. 2d 51 (1st Cir., 1948).
counsel invited their general counsel to file     committee to "require by subpena or other-            " 131 F. 2d 288 (10th Cir., 1942), cert. den.,
action to test the validity of the subpenas.      wise the attendance of witnesses, the pro-         318 U.S. 764.
              Case 1:19-cv-01974-TNM Document 44-1 Filed 09/06/19 Page 3 of 7

1960                                         CONGRESSIONAL RECORD -                           HOUSE                                           17309
under the Declaratory Judgment Act, and            Quite likely, congressional authorization to        action for a declaratory judgment; 2 it would
the suggestion by the attorney general of          the committee to follow the procedures sug-         seek resolution of "grave questions of con-
New Jersey that it might have done so lacks        gested by the attorney general of New Jer-          stitutional propriety." 80      The Supreme
                          1
merit as a matter of law.                          sey would appear to the court a bold                Court, which is loathe to decide constitu-
                                                   attempt to place it in just such a role vis-a-      tional issues unless absolutely necessary 11
 It. HAS CONGRESS POWER TO CONFER UPON THE
                                                   vis the grave constitutional issue raised in        and, as has been seen, scorns attempts to
    COURTS JURISDICTION TO RENDER DECLARA-
    TORY JUDGMENTS CONCERNING THE AUTHOR-
                                                   the      port authority investigation."             foist upon It       constitutional    litigation
                                                        Moreover, one is compelled to wonder just      through
                                                                                                            12
                                                                                                                  nonadversary, "friendly" proceed-
    ITY OF CONGRESSIONAL INVESTIGATING COM-
                                                   when a "case" or "controversy" comes into           ings, cannot be expected to warmly em-
    MITTEES?
                                                   play in connection with the movements               brace this proposed suit for declaratory
    Since it becomes clear that under Reed v. leading up to a conviction for contempt of               judgment requesting determination of novel
Board, supra, the committee presently lacks Congress for refusal to comply with a sub-                 and fundamental questions of Federal ju-
authority to sue for a declaratory judgment,       pena         Surely not before the subpena has      risdiction. It is well known that the court
further discussion of the suggestion of the been issued and the recipient has voiced his               has developed a complicated system of ju-
attorney general of New Jersey would seem          disinclination to honor it. But even then           dicial machinery by which it limits consti-
 superfluous. But in the interests of pre-                                                             tutional decision whenever possible.         The
                                                   the controversy is still "inchoate," for the
paring a thorough response to proponents person subpenaed may decide to comply                         tenets of this code of judicial self-restraint
of the declaratory judgment suggestion, it         without benefit of sanction. Once there is          were painstakingly summarized by Mr. Jus-
may be appropriate to speculate as to                                                                  tice Brandeis concurring in Ashwander v.
                                                   a formal refusal to comply, the subcommit-
whether Congress might validly grant such          tee, committee, or Congress may refrain             T.V.A.3' The suggestion of the attorney
authority to the committee should it choose                                                            general of New Jersey appears to violate a
                                                   from instructing the Attorney General to
to do soY' This question was left open by institute contempt proceedings. At any rate.                 good number of them.
the Supreme Court in Reed, although it in-         at this stage there seems little to be gained          In the first place, for reasons already
timated that one House of Congress alone by raising the legal questions in a declara-                  stated, plaintiff in such a suit would seek
would not have power to invest         its commit- tory judgment rather than the
                                   21                                                      contempt    adjudication of constitutional issues before
tees with the power of suit.          The district                                                     decision thereon is absolutely necessary.
                                                                                                                                                      8
                                                   proceeding.25
court in the Reed case, however, touched
                                                       it   is thus  difficult to conjure up a fixed   Even after the refusal of those subpenaed
upon the question when it held that Con-
                                                   notion of the "timing" of such a suit. Its          persons to produce the requested documents,
gress lacked power to confer upon the dis-
trict courts jurisdiction to determine the status as a "case" or "controversy" would                   the necessity for a judicial decision does not
                                                                                                       arise until the House finally decides to cer-
 authority of the special committee, when rest on shaky foundation. Hence, in view
                                                   of Muskrat, the power of Congress to pro-           tify the matter to a U.S. attorney and trial is
the limits of that authority could be subse-
                                                                                                       begun.H Only then does resolution of the
quently adjusted by the Senate alone.H vide the necessary authorization for a declar-
                                                                                                       constitutional issues become a matter of
The district court cited the        ancient prece- atory judgment proceeding at the behest of
                                 8
dent of Hayburn's Case, which had held the committee, Reed v. Board, supra, is sub-                    "last resort," rendering such decision "legit-
that Congress could not assign to the courts ject to serious doubt.                                    imate." H
any but judicial duties, and the landmark           II. EVEN IF CONGRESS COULD AUTHORIZE THE
                                                                                                          Second, the proceeding Is implicitly a re-
                            2
case, Muskrat v. U.S. ' which had followed              COMMITTEE TO SUE FOR A DECLARATORY JUDG-       quest for "advice" in a "friendly" suit, a kind
it. In Muskrat, the court had denied Con-                                                              of request which the court has steadfastly
                                                        MENT, WOULD THE COURTS BR LIXELY TO                     7
gress power to confer jurisdiction upon the             ENTERTAIN SUCH A SUIT ON ITS MERITS?           denied.     Indeed, the Attorney General of
 Court of Claims over suits to determine the                                                           New Jersey could hardly have chosen an
                                                        Even granting, for the sake of argument,       epithet less likely to inspire the court with
constitutional validity of certain prior acts       that Congress possessed the bare power to
of Congress, such suits not involving a authorize the committees to sue for a de-                      confidence in the "adversary" nature of such
 "case" or "controversy"       within the meaning claratory judgment in connection with the            a suit than his description of it as "a reason-
                          1                                                                                                                      '8
 of the Constitution.                                                                                  able approach by reasonable men."              It
                                                   port authority inquiry, it does not follow          would be surprising if the court did not view
    Whether a congressional grant to a com-        that a Federal court would entertain such
mittee of power to seek a declaratory judg-                                                            this as a challenge to find some grounds of
                                                   a suit on its merits. For such a suit would         "nonjusticiability."
ment concerning its authority would be be far from an ordinary "garden variety"
valid under Muskrat is open to serious ques-                                                              Third, it does not require extensive cita-
tion. The Muskrat court saw in the statute                                                             tion to discover that the type of suit sug-
                                                        "See the text of the attorney general's
before it an attempt to cast it in a role
which it has stoutly resolved to avoid, that       suggestion and the unprecedently broad                -8American Machine & Metal, Inc. v. De-
 of an "adviser" on constitutional matters. scope of the judicial determination which                  Bothezat Impeller Co., 168 Fed. 2, 535 (2d
                                                   he envisages, supra, p. 1.
                                                                                                       Cir.)    (1948).     (Action    for declaratory
                                                        17See   RZ. 192-194, discussed supra, note
    11The suggestion that "some other" agency       11.                                                judgment nor involving constitutional is-
 of the United States might seek a declara-               1                                            sues "Justiciable" for purposes of Declara-
                                                        2 n addition, while purgation of con-
 tory judgment in the port authority inquiry tempt by compliance with the request of                   tory Judgment Act when plaintiff must make
 fails for the same reason. No agency now                                                              an irrevocable decision which may place him
                                                   the congressional committee is no defense           at the peril of legal damages.)
possesses such authority and the committee to a prosecution for contempt of Congress,
 is no more authorized to direct "some other                                                             30See letter of June 25, 1980, from Nelson
                                                    U.S. v. Brewster, 154 F. Supp. 128 (D.C.           Rockefeller, Governor of New York, to S.
 agency" to invoke the Declaratory Judgment         1957), reversed on other grounds, 225 F. 2d
 Act on its behalf than it is to sue itself. 899 (C.A.D.C., 1958), certiorari denied,                  Sloan Colt, Inquiry 39.
                                                                                                 358     38See e.g., Burton v. United States, 196 U.S.
 Compare 2 U.S.C. sec. 194 which expressly         U.S. 842; Cf.. Clark v. U.S., 289 U.S. 1, 19
authorizes the committee to take steps lead-        (1932); Sawyer v. Dollar, 190 F. 2d 623            283, 295 (1905) ("It is not the habit of the
 ing to the institution of proceedings by                                                              court to decide questions of constitutional
                                                    (C.A.D.C. 1951), vacated as moot, 344 U.S.
the attorney general. Nor, for the same 806 (1952) (Government officials and others                    nature unless absolutely necessary to a de-
 reason, is any member of the Committee au-                                                            cision of a case."); cf. Blair v. United States,
                                                   adjudged guilty of civil contempt of court,
 thorized to importune State officials to bring under 18 U.S.C. 401, could purge them-                 250
                                                                                                         82 U.S. 273, 279. (1919).
 suit in the State courts in order to raise the                                                             Muskrat v. United States, 219 U.S. 346
                                                   selves of such contempt by withdrawing
 constitutional issues involved in the inquiry. contumacious advice and instructions),                 (1910).
    " As a matter of policy, such a grant                                                                8 297 U.S. 288, 341 (1936).
                                                   there is always the possibility that compli-          3ACf. Brandeis rule 1, Ashvander, supra
 might be unwise. The present contempt
                                                   ance with the subpena will result in suspen.
provisions in title 2 of the United States Code                                                        note 33, at 347.
                                                   sion of sentence. This possibility must cer-
were designed to expedite congressional in-        tainly be borne in mind in connection with            =Even If a court did decide the issues In
vestigations by deterring contumacy. Once the peculiar circumstances of the port au-                   declaratory judgment proceeding, adverse to
the mechanics for a declaratory judgment           thority inquiry where officers who refused          the port authority, the House for independent
 were provided, reluctant witnesses would          to comply with the subpena claimed to be            reasons might decide not to certify the mat-
 apply pressure for such action. If a com-                                                             ter to the Attorney General. Cf. Reed v.
                                                   acting pursuant to orders of Governors of
 mittee chose not to seek such a judgment,                                                             Board,21 F. 2d 144 (1927); supra, pp. 5 and 8.
                                                   New Jersey and New York. Cf. Sawyer v.
 an unsympathetic press might chastise it                                                              Moreover, in Federal courts, a declaration of
                                                   Dollar, supra (Government officials were act-
for being "unreasonable" in failing to "ami-                                                           the validity of penal legislation may not be
                                                   ing on advice of Department of Justice in
 cably" settle differences. Even if such suits                                                         obtained without a threat of official prose-
                                                   refusing to comply with Court order).
 were entertained by the courts, delays in                                                             cution. See Halco Products v. McNutt, 137
                                                   Hence, questions of the scope of the com-
 obtaining a judgment might be intermin-                                                               F. 2d 881 (D.C. Cir. 1943); cf. San Francisco
 able. In brief, serious disruption of the mittee's jurisdiction over the port authority               Lodge v. Forrestal,58 F. Supp. 466 (N.D. Cal.
 process by which Congress informs itself may, after all, be resolved against the non-                 1944).
 would take place.                                  complying port authority officers without            IeChicago & Grand Trunk By. v. Wellman,
     21277 U.S. 388.                               imposition of sanctions. In effect, the con-        143 U.S. 339, 345 (1892).
        21 F. 2d, 144, 151, 152.                   tempt procedure, followed by the committee,           87See Brandeis rule       1, Ashvander, supra,
     'a2 U.S. (2 Dall.) 409 (1792).                would fulfill the role of the declaratory           note 33, ait 46; Muskrat v. United States,
     1219 U.S.348 (1910).                           judgment proceeding suggested by the at-           supra, note 32.
     25 Art. IV, sec. 2.                            torney general of New Jersey.                        3 Inquiry 60.
               Case 1:19-cv-01974-TNM Document 44-1 Filed 09/06/19 Page 4 of 7
17310                                       CONGRESSIONAL RECORD - HOUSE                                                             August 23
gested here simply does not ring true. In           the Declaratory Judgment Act, so that the             and/or its members as defendants might be
constitutional litigation the plaintiff is at-      Court had merely to note that the Act "does           rejected under the doctrine that legislators
tacking the constitutional validity of some         not purport to alter the character of con-            are to be free from civil process for what
statute or action, the operation of which will      troversies which are the subject of the ju-           they do or say in legislative proceedings.
cause injury to him. Indeed, one of the             dicial power under the Constitution.""         In     U.S. Constitution, article I, section 6: 61
Court's basic "Justiciability" rules has it that    dismissing the bill, the Court further char-          Tenney v. Brandhove, 341 U.S. 367 (1951);
standing to raise constitutional issues neces-      acterized the suit not as one seeking pro-            see Kilbourn v. Thompson, 103 U.S. 168
sarily Involves an element of prejudice to          tection against the Invasion of any property          (1880).
the challenger-plantiff.      Thus, in Massa-       right but merely an attempt to gain an au-          In Tenney v. Brandhove, supra, the plain-
chusetts v. Mallonw. the Supreme Court re-          thoritative resolution of a "difference of       tiff brought a civil action against Tenney and
fused to consider the merits of a suit              opinion between the officials of the two         other members of a committee of the Cali-
brought by Massachusetts on Its own behalf          governments * * * whether there is power         fornia legislature investigating un-American
and that of Its citizens attacking the valid-       and authority in the Federal Government          activities. The action was based on 8 U.S.C.
                                                                                                      s
ity of a Federal enactment, because that            to control Ithe navigation of the rivers].""i    43,    47(3)    Imposing civil liability         on
State was not prejudiced by the statute in          In this context, it should be borne in mind      persons who, under color of law, deprive an-
its own right and could not claim standing          that neither Congress nor the United States      other of his constitutional rights of freedom
 as a benevolent parent of its citizens. The         can claim any "invasion" of its rights from     of speech and petition. Brandhove alleged
 instant situation is an a fortiori case. Here,      the action of the port authority. The port      that the committee had denied him due
 it is suggested that the committee, as plain-       authority is not threatening to take any        process, and he sought damages in the
 tiff, institute a declaratory judgment pro-         affirmative action. On the contrary, it is      amount of $10,000. The Supreme Court held
 ceeding, to defend, not attack, the constitu-       merely threatening to refrain from doing        that no cause of action against the commit-
 tional validity of its own authority, in order      something which the committee wants it to       tee and its members could be based on the
 to protect, not itself, but officers of an asso-    do in order that the committee may execute      statute by virtue of the doctrine of legisla-,
 ciation which it is investigating, from the         its legitimate functions. The logical legal     tive immunity.
 peril of a contempt action which it would set       procedure for the committee to follow, in          However. the Court pointed out that it was
 in motion. The committee thus would not             this case, is not to seek a declaration of      not holding that Congress could act outside
 only be unable to show that it might be             rights but to seek a judicial remedy which      its legislative role and defined the judicial
 injured from the operation of what it was            will vindicate      the   authority of the     function vis-a-vis congressional activity as
 attacking, it could not even show that it was       committee."                                     follows: "The courts should not go beyond
 attacking anything. Hence, the committee               Finally, the Court put the matter to rest    the narrow confines of determining that a
  or "some other agency" of the Federal Gov-         in the Ashwander case, supra, declaring:        committee's inquiry may fairly be deemed
 ernment would lack standing to sue for a               "The act of June 14, 1934, providing for      within its province."12 Mr. Justice Black,
  declaration of its authority to proceed with       declaratory judgments, does not attempt to      concurring, thought that "today's decision
 the port authority investigation.                   change the essential requisites for the exer-    indicates that there is a point at which a
     Fourth, it is suggested that a judicial de-     cise of judicial power. By its terms, it ap-    legislator's conduct so far exceeds the
 termination of "what are the boundary lines         plies to 'cases of actual controversy,' a phrase bounds of legislative power that he may be
 between the matters properly exclusively            which must be taken to connote a con-            held personally liable under the Civil Rights
 within the domain of the States and what            troversy of a justiciable nature, thus ex-      Act." " At the same time, Black pointed out
 are the matters which Congress can ferrent          cluding an advisory decree upon a hypo-          that Court, in denying the committee's
 out and investigate" be requested. The very         thetical state of facts."8                       amenability to suit, had not held its conduct
 terms of this "recommendation" are so broad    IV. SUIT BY PORT AUTHORITY FOR DECLARATORY            legal. He suggested that the plaintiff
  as to convince the Court that it was being                          JUDGMENT                        Brandhove might still have plenty of room
  asked to decide an "abstract," vague and ill-     It may be suggested that another mode of          to contest the constitutionality of the com-
  defined question of constitutional law, a re-  securing a declaratory judgment in the port          mittee's action in a proceeding instituted by
  quest which the Court has consistently         authority matter would be for the port au-           the committee to fine or imprison him.
                 4
  turned down. '                                 thority to bring suit for such relief. Al-              An older case, Kilbourn v. Thompson, 103
     Finally, the declaratory judgment action    though the attorney general of New Jersey U.S. 168 (1880) strongly indicates that, not-
  has not engendered the enthusiasm of the       did not recommend such a course of action withstanding any doubts about Tenney v.
  Court as a vehicle for constitutional litiga-  at the outset, one wonders why the author- Brandhove, supra, neither the committee nor
  tion. Even prior to 1934, the year the De-     ity or the officers served with the subpenas itsmembers could be subjected to a suit by
  claratory Judgment Act was passed, the         did not even attempt to institute proceed-           the port authority, even assuming arguendo,
  Court was resisting attempts to obtain its     ings, if the declaratory judgment seemed to          that the Court felt that the committee was
  advice on broad, abstract questions of con-    them such a marvelous panacea. The port              exceeding its legislative jurisdiction in in-
  stitutional interpretation through suits for                                      40                vestigating the port authority. In Kilbourn,
                                                 authority has capacity to sue, and, more-
  declaration 2 of rights. Thus, in New Jersey   over, it would seem to have some standing           the    plaintiff, who has been imprisoned by
  v. Sargent , a bill by a State for a judicial  to raise constitutional issues since it could        order of the House for contempt in refusing
  declaration against Federal officers that cer- claim that It would be prejudiced by the ac- to supply one of its committees with certain
  tain parts of the Federal Power Act were un-   tion of the committee which it would chal-           material, brought suit to recover damages
  constitutional was rejected as not justici-    lenge as invalid." However, a suit by the against the Sergeant at Arms, who had exe-
  able.    After reviewing a long line of        port authority would meet several effective cuted the imprisonment, and certain Mem-
  "Justiciability" cases, including Muskrat,     roadblocks,                                          bers of the House, who had caused him to be
  supra, the Court declared: "On reading the                                                          brought before that body. The Supreme
  present bill we are brought to the conclu-                  1. Legislative immunity                 Court was convinced that the House resolu-
  sion * * * that its real purpose is to obtain     A suit.by the port authority may fail for tion authorizing the investigation in which
  a judicial declaration * * * that Congress     want of a proper defendant. A suit by the Kilbourn was asked to testify was in excess
  exceeded its own authority."4                  port authority which named the committee of the power conferred upon the House by
     With the advent of the Declaratory Judg-                                                         the Constitution, and that the House and
  ment Act, the Court was alert to warn that        45295 U.S. at 475.                                its committee were acting beyond their au-
  the new 1 'nedy had not opened the door           41Id. at 475.                                     thority in requiring Kilbourn       to testify and
                                                                                                                                  54
  for advisory opinions or altered the              41Although civil, rather than criminal, ordering him to prison.                   It held that the
   "Justiciability" rules. Significantly, one of                                                      Sergeant    at Arms  was liable, his  having acted
                                                 contempt is normally the procedural route
   the early cases was brought by the United     followed by the Courts when enforcement of           pursuant to the orders of the House being no
   States against West Virginia, in which the
                                                 a request rather than vindication of au- defense. However, the Court refused to hold
   Federal Government sought, inter ala, a                                                            the defendant Members of the House liable.
                                                 thority is the objective, there is no "civil"
  declaration of its right to control and use
                      44                         contempt of the House under the statute, As to them, the protections of article I, sec-
  a certain stream.       The United States did  2 U.S.C. 192, 194. However, the same effect tion 6 of5 the Constitution, the immunity
   not even attempt to sustain its bill under    is achieved where, after conviction is up- provision, applied. The Court noted that
                                                 held by all appellate courts, defendants these defendant Members had initiated the
   .9Brandeis rule 5, Ashvander, supra note purge their contempt by complying with
 33, 347; See Columbus & Greenville, By. v. the subcommittee's order and the Court                       "Art. I, sec. 6, of the Constitution,
 Miller, 283 U.S. 96, 101 (1931)     (constitu- then suspends sentence. This was the pro- provides: "The * * * representatives * * *
 tional guaranty does not extend to the mere cedure followed in U.S. v. Goldfine, D.C.,               shall in all cases * * * be privileged from
 interest of an official, as such, who has not Dist. of Colum., Crlm. No. 1158-58 (1959).             arrest during their attendance of the ses-
 been injured).                                      "8297 U.S. at 325; Accord Coffman v. sions of their respective Houses                       * * and
   40262 US.447 (1923).                          Breeze,    Corp.  323  U.S. 316  (1945);   Electric  for any speech or debate in either House,
   41 See United States v. West Virginia, 295    Bond     &  Share  Co. v. SEC., 303   U.S. 419, 443  they    shall  not be  questioned    in any   other
 U.S. 463, 474, 475 (1934).                       (1938).    See also Public Service Commission place."
    42269 U.S. 328 (1926).                       v. Wycoff Co., 344 U.S. 237 (1952).                      ' 341 U.S. at 378.
    4                                                '9 Port authority compact.
      Id. at 334.                                                                                         53Id. at 379.
    4&United States v. West Virginia, supra,         50 Compare     discussion   of committee's          54 103 U.S. at 192-196.
 note 41.                                        standing to sue, above.                                 '5See supra, note 51.
              Case 1:19-cv-01974-TNM Document 44-1 Filed 09/06/19 Page 5 of 7
1960                                         CONGRESSIONAL RECORD -                            HOUSE                                           17311
proceedings under which the plaintiff was             or comply and are faced with prosecution              On the contrary, the court held that it
 arrested and had reported his refusal to tes-       for violating military regulations, a justici-      had no power to enjoin action of the con-
 tify to the House. In deciding that congres-         able controversy would then exist for de-          gressional committee and inferred that this
 sional immunity protected the Members, the           termination. But, as I have indicated, it is       would be so even if the committee were act-
 Court in effect suggested that article I, sec-      quite clear that the question presented here        ing ultra vires the Constitution:
 tion 6 might extend to all the official legisla-     has not 'ripened' for litigation, and re-             "The prayer of the bill is that the com-
 tive acts in connection with the matter.             straints upon the defendant, if any, are at        mittee be restrained from keeping the mes-
 Moreover, the protection was afforded even           this time within the province of the Con-          sages or making any use of them or disclos-
 though, as the Court had observed, the acts         gress which established the subcommittee"           ing their contents. In other words, that if
 were done in pursuance of legislative investi-       (at 649).                                          we find that the method adopted to obtain
 gation which the House was not constitu-                Finally, as to the effect of the Declaratory    the telegrams was an invasion of appellant's
 tionally authorized to conduct.5 Thus, Kil-          Judgment Act, the Court declared:                  legal rights, we should say to the committee
 bourn v. Thompson, supra, seems weighty                 "(T)he very first clause of the Declara-        and to the Senate that the contents could
 precedent against a suit by the port author-         tory Judgment Act limits its application to        not be disclosed or used In the exercise by
 ity. Certainly Tenney v. Brandhove, supra,          'case(s) of actual controvers(ies) within its       the Senate of its legitimate functions. We
 did not purport to overrule Kilbourn.                (the Court's) jurisdiction,' 28 U.S.C. 2201,       know of no case in which it has been held
    The case most nearly in point, Fishler v.        and this controversy is beyond the jurisdic-        that a court of equity has authority to do
 McCarthy, 117 F. Supp. 643 (S.D.N.Y.), 1954,         tion of this Court because it seeks to enjoin      any of these things. On the contrary, the
 affirmed, 218 F. 2d 164 (2d Cir., 1954), fully      the operation of a committee of another             universal rule, so far as we know it, is that
supports the position that a declaratory             branch of the Government. There is no               the legislative discretion in discharge of its
judgment action by the port authority                 taking of property or infliction of punish-        constitutional functions, whether rightfully
would be dismissed as contrary to funda-              ment now before this Court. There is at best       or wrongfully exercised, is not a subject for
mental principles of constitutional govern-          an allegation that the ramifications of the         judicial interference." 6
ment. In Fishler, plaintiffs were or had been        legislative act, once completed, may injure            The court relied upon the doctrine of sep-
employees of the Department of the Army.             the plaintiffs. It would, as we have observed,      aration of powers, and quoted several Federal
They were subpenaed to appear before the             be entirely proper for a court to consider          court decisions for the proposition that the
Permanent Subcommittee on Investigations             the validity of the legislative act when and        Judiciary lacks power to enjoin the enact-
of the Senate Committee on Government                if its effect was in fact to injure the plain-     ment of even unconstitutional measures.
                                                                                                                                                      9
Operations in connection with an inquiry it          tiffs, as, for example, by prosecution for con-
was conducting. At the hearings before the                                                                  In Mins v. McCarthy, 209 F. 2d 307 (D.C.
                                                     tempt. But the legislature cannot be com-           Cir., 1953) the Court of Appeals held per
Subcommittee the plaintiffs, then still under        pelled to submit to the prior approval and          curiam that where a committee of the Con-
subpena, were asked to produce certain               censorship of the judiciary before it may           gress has issued a subpena ad testificandum
documents. They refused and were directed            ask questions or inspect documents through          to a witness to appear at a hearing, without
to comply by December 7, 1953. On Decem-             its investigating subcommittees, or even be-       defining the questions to be asked, "the ju-
ber 8, 1953, they brought suit to enjoin             fore it enacts legislation, New Orleans Water-
Senator McCarthy as chairman of the sub-                                                                dicial branch of Government should not en-
                                                     Works Co. v. City of New Orleans, 1896, 164         join in advance the holding of the hearing
committee from forcing them to produce the           U.S. 471, 17 S. Ct. 161, 41 L. Ed. 518; Hearst
documents. The complaint also sought a                                                                   or suspend the subpena."
                                                     v. Black, 1936, 66 App. D.C. 313, 87 F. 2d 68;         More recently in Methodist Federation for
declaratory judgment declaring "the rights,          Alpers v. City and County of San Francisco,        Social Action v. Eastland, 141 F. Supp. 729
powers, and duties of the plaintiffs herein,
                                                     C.C.N.D. Cal. 1887, 32 F. 503 any more than         (D.C. 1956), a three-judge court, including
and with respect to the defendant herein,
                                                     the judiciary can be compelled by the legis-       Judges Eigerton and Prettyman, dismissed a
and with respect to plaintiff's obligations to       lature to submit its rulings or decisions for      complaint in an action by a religious social
the Department of the Army." In addition,
                                                     legislative approval" (at 649, 650).               action organization against members of the
the complaint sought to quash or modify
                                                        It is obvious that this case is clearly in      Senate Internal Security Subcommittee and
the demand and subpena previously served
                                                     point and that it disposes of any suggestion       others seeking a declaration that a certain
on plaintiffs. The district court per Judge
Irving Kaufman refused a motion for an              that the port authority might sue Mr. CELLER        congressional resolution directing publica-
Injunction pendente lite and granted a cross        for a declaratory judgment in connection            tion of a certain Senate Document was un-
motion to dismiss the action.                        with the port authority inquiry.                   constitutional, and an order enjoining de-
   After noting that there were defects In                 2. Doctrine of separation of powers          fendants from printing and distributing the
venue and jurisdiction, Judge Kaufman con-                                                              document. The court held that it lacked
                                                        Lower Federal courts have stoutly resisted      power to prevent the publication, since the
cluded that the nature of the relief sought         attempts by litigants to seek their aid in          document was ordered printed pursuant to
compelled dismissal of the complaint. "It is         curbing the actions of congressional commit-
entirely clear," he wrote, "that neither this                                                           resolution of both House and Senate, even
                                                    tees through suits for Injunctions on yet           if the document falsely declared that the
nor any other court may prescribe the sub-           another ground, the doctrine that courts           organization was a communist front. It
jects of congressional investigation. Were a        should not prematurely enjoin legislative
court empowered to limit in advance the                                                                 deemed article I, section 6, of the Constitu-
                                                    action,      even    though     unconstitutional.   tion applicable. It also cited and relied upon
subjects of congressional investigations,           Thus, in Hearst v. Black, 87 F. 2d 68 (D.C.
violence would be done to the principle of                                                              the Hearst case, supra, in deciding that a
                                                    Cir., 1936), a publisher brought suit to en-        judgment for the plaintiff would invade the
separation of powers upon which our entire          join a special Senate committee and the             constitutional doctrine of separation of
political system is based."      (648) He then      FCC from copying and using certain tele-            powers. As to the members of the Senate
quoted from Justice Brandeis to emphasize           graphic messages in the possession of tele-         subcommittee, the complaint was dismissed
the dangers to free government arising from         graph companies sent to him by his em-              for lack of jurisdiction; as to the other de-
judicial disregard of the doctrine of separa-       ployees in the conduct of his business. The         fendants, the Public Printer and Superinten-
tion of powers by encroachment upon the             committee had subpenaed the messages from           dent of Documents, was dismissed for failure
powers of the legislature.                          the companies and had asked the assistance          to state a claim on which relief could be
   The court then suggested how the ques-           of the FCC In securing compliance with the          granted.
tion of congressional authority might prop-         subpenas. The district court refused to                Thus, it seems reasonably clear that the
erly be presented:                                  grant the injunction, and the Court of Ap-          doctrine of legislative immunity or the doc-
   "Of course the courts may require the per-       peals affirmed. While deeming the action of         trine of separation of powers; contained in
formance of a purely ministerial act by a           the FCC illegal in making the contents of           the. Constitution and the precedents dis-
member of another branch of the Govern-             the messages available to the committee, the        cussed above would lead a court to dismiss
ment. Noble v. Union River Logging R. Co.,          court held that it could not restrain the           a suit brought by the port authority against
1892, 147 U.S. 165, 13 S. Ct. 271, 37 L. Ed. 123.   committee from using them. The court                the committee, subcommittee, or members
And if the plaintiffs in fact refuse to comply      said:                                               thereof on the grounds of congressional
with the subpena (which is not the case                 "We are, therefore, of the opinion that the     immunity.
presented here) and are cited for contempt,         court below was right in assuming jurisdic-                       Waiver of Immunity
                                                    tion as to the commission, and if the bill
                                                                                                           It may be, although it has not yet been,
   " The Court could not resist the tempta-         had been filed while the trespass was in
                                                                                                        suggested by adherents of the port authority
tion to offer a gratuitous remark: "It is not       process it would have been the duty of the
                                                                                                        that members of the committee might facili-
necessary to decide here that there may not         lower court by order on the commission or           tate a declaratory judgment action by the
be things done In the one House or in the           the telegraph companies or the agents of the
other, of an extraordinary character, for           committee to enjoin the acts complained
                                                    of." ,                                                   Id. at 71.
which the Members who take part in the act                                                                 9 McChord v. Louisville Ry., 183 U.S. 483
may be held legally responsible." However,              In delivering itself of this dictum, the
                                                                                                        (1902); New Orleans Waterworks Co. v. New
Mr. Justice Miller, who wrote the opinion,          court in no way inferred that the members
                                                    of the committee could be enjoined. The             Orleans, 164 U.S. 471 (1896); Alpars v. San
indicated that he was thinking in terms of                                                              Francisco, 32 F. 503 (C.C. -)    (not within
such extremes as the House setting itself           "agents" of the committee are not its mem-
                                                                                                        competence of court to enjoin exercise of
up to mete out capital punishment, as the           bers. Cf. Kilbourn v. Thompson, supra.
                                                                                                        legislative power by legislative body, even
French Assembly had done during the French
                                                                                                        though legislative action threatened may be
Revolution (103 U.S. at 204, 205).                    1 87 F. 2d at 71.                                 unconstitutional).
                  Case 1:19-cv-01974-TNM Document 44-1 Filed 09/06/19 Page 6 of 7
17312                                       CONGRESSIONAL RECORD -                           HOUSE                                August 23
port authority by waiving their immunity           nity to its case; perhaps it might have some-                         ADDENDUM
provided by article I, section 6. of the Con-      how succeeded In gaining a decision of a              In suggesting the declaratory judgment
stitution. It is submitted that this sug-          lower Federal court. While, as has been            proceeding, the attorney general of New
gestion lacks merit.                               stressed in this memorandum, the rules of          Jersey may have been inspired by a New
   In the first place, the congressional im-       "Justiciability" of the Supreme Court may          Jersey case in which he, as deputy attorney
munity doctrine is not the sole legal bar          well have blocked such a suit, those rules,        general of New Jersey, participated on brief
to a suit by the port authority, if it is a bar    after all, are informal rules of practice, and     for plaintiff-appellant. Morse v. Forbes, 24
at all. In Hurst v. Black, supra, the Court        one cannot predict with certainty their ap-        N.J. 341, 132 A. 2d 1 (1957).    There, a New
in dismissing the action relied primarily on       plication. Instead, the port authority has         Jersey county prosecutor was served with a
the doctrine that Judiciary lacks power to         self-righteously proposed that the commit-         subpena duces tecum issued by a committee
enjoin congressional activity under the doc-       tee should initiate declaratory judgment pro-
                                                                                                      of the State legislature requiring him to
trine of constitutional separation of powers.      ceedings and has insinuated that it was the        produce certain records. He refused to do so
Application of this doctrine by a court is,        committee's fault that such proceedings
                                                                                                      and instituted an action in the State courts
of course, beyond the power of any member          could not be implemented. It has been the
                                                                                                      against members of the committee for an
of the committee to control.                       purpose of this memorandum to determine
                                                                                                      injunction and declaratory judgment. The
   Second, it is very doubtful whether a           whether this suggestion had any legal merit        lower court (superior court, chancery divi-
 Congressman could independently waive his         and whether the committee might have, if
                                                                                                      sion) assumed jurisdiction and decided
immunity in order to open the way for a            it so choose, instituted or implemented such       against plaintiff. On appeal by the plaintiff,
 suit of this nature. It is well known that        an action.                                         the Supreme Court of New Jersey declined
 Representatives must secure the authoriza-            One is left with some doubt as to whether
                                                                                                      to pass on the jurisdictional aspects of the
 tion of the House to even appear in a Judi-       this suggestion was preceded by grave and          case and determined to render a decision on
 cial proceeding when served with process.         considerable reflection.                           the merits since the defendant committee
 It would seem then that a resolution of the           1. The committee presently lacks authority     members had withdrawn their objections to
 House, if not an act of Congress, would be        to sue for any judicial judgment, whether
                                                                                                      the jurisdiction and joined in the petition
 required to authorize a Member of Congress        declaratory or otherwise (Reed v. Board o1
                                                                                                      that the constitutionality of certain chal-
 to waive his immunity      Carrying the mat-      Commissioners of Delaware County, supra).
                                                                                                      lenged State statutes be tested. However,
 ter even one step further, it is not even             2. This proposition alone should dispose
                                                                                                      the court warned that it was by no means
 clear that Congress could constitutionally         of the suggestion. But, in an effort to ex-
                                                                                                      opening its doors to such suits on a regular
 authorize a waiver of immunity. The Con-           plore all possibilities, it has also been dem-    basis:
 stitution provides that Senators and Repre-       onstrated that grave doubt exists even as to
                                                                                                         "We shall therefore adjudicate the validity
 sentatives "shall not be questioned in any         whether Congress might constitutionally
                                                                                                      of the last-cited statute, but this is by no
 other place" for "any speech or debate in          authorize the committee to seek such a de-        means to be considered a precedent estab-
 either House." Notwithstanding this pro-           claratory judgment at this state of the port      lishing a procedure whereby anyone who
 vision, can one House of Congress provide          authority inquiry. It is not clear at what        feels he might be 'put upon' by the subpena
 that a Representative shall be so ques-           stage a "case" or "controversy" exists, and
                                                                                                      or questions of a legislative committee can
 tioned?                                            Congress cannot ask the courts to take juris-
                                                                                                      turn to the courts for a declaratory judgment
    Third, even if a waiver could be success-       diction over a matter which does not involve      vindicating his surmise." (132 A. 2d 6.)
 fully executed, a court might feel that such       a "case" or "controversy" (Muskrat v. United
                                                                                                         In view of this language, it is highly
 a waiver of immunity had been motivated            States).
                                                                                                      doubtful that even the New Jersey Supreme
 by a desire to obtain from the court an "ad-           3. Putting that question aside, this mem-
                                                                                                      Court, before which the attorney general of
 visory" opinion on the constitutional issues       orandum further strongly suggests that even
                                                                                                      New Jersey practices, would take jurisdiction
 involved. It therefore might exercise its dis-     if the committee was legally authorized to
                                                                                                      over a suit for a declaratory judgment
 cretion to dismiss the suit on grounds of          seek a declaratory judgment, the Supreme          brought by the port authority against mem-
 "justiciability."                                  Court, whose decision of course would ulti-
                                                    mately be sought, would reject such a suit        bers of the committee, assuming that some-
               3. Other objections                                                                    how venue and service in New Jersey could
                                                    on its merits by applying one or a number
                                                                                                      be obtained. Such a suit, as distinguished
   Assuming, for the sake of argument, that         of the rules of justiciability, which the
                                                                                                      from the action in Morss v. Forbes, supra,
the port authority managed to get its foot          Court keeps on hand to avoid unnecessary
in the door of a court in a declaratory Judg-                                                          would involve a challenge to the validity of
                                                    constitutional decision. Concurring opinion
ment suit against the members of the com-           in Ashwander v. TVA, supra.                       the action of Congress, not the New Jersey-
mittee, its troubles would not be over. It              In this connection, it is noted that the       Legislature, and would call for resolution of
                                                                                                       Federal constitutional issues. Moreover, as
would still have to secure a decision from           committee appears to lack standing to sue,
the lower court and it would ultimately have        for it cannot claim that it was being in-          has been pointed out, the Federal courts and
to convince the Supreme Court to take the            jured by the assertion of Its own authority,      in particular the Supreme Court of the
case up on its merits. The same principles          Massachusetts v. Mellon, supra. The suit           United States, have generally established far
 of "Justiciability," which have been discussed      moreover seems to involve many elements of        stricter standards of justiciability than the
in this memorandum in outlining the prob-            a nonadversary, friendly, request for advice,     State courts. Hence, Morss v. Forbes, supra,
lems of a suit by the committeee, would             which the Court so firmly rejects. Finally,        would hardly convince the Federal courts to
                                                    constitutional decision on the issues is not       abandon their normal attitude as expressed,
obtain in a suit by the port authority. It is
                                                     absolutely necessary until the House decides      for example, in Fishler v. McCarthy, toward
 true that the port authority might have
 "standing" to raise the constitutional Is-                                                            a suit seeking to nip congressional action in
                                                     to cite for contempt.
sues involved, where the committee did not              Therefore, it Is submitted that the sug-       the bud.
 possess such standing, because the port au-        gestion the committee might institute and             The SPEAKER. The time of the gen-
thority could show that it would be preju-           maintain a declaratory judgment proceeding       tleman from New Jersey [Mr. RODINO]
diced by operation of the committee's ac-            lacks merit as a matter of law, as well as
                                                                                                      has expired.
 tion. However, the port authority would             being fundamentally deficient as a matter of
still have to show that constitutional ad-           policy. For the Supreme Court's attempt              Mr. GROSS. Mr. Speaker, despite all
judication was necessary as a last resort,           to limit decision on constitutional questions    the charges that have been leveled
that the suit was not one for "advice," that         is not a matter of caprice or indolence. It      against the Port of New York Author-
 "abstract questions" were not being pressed,        is an integral, and a highly desirable tenet     ity I have yet to hear an acceptable an-
 and that the suit was truly "adverse." As           of constitutional government. To interfere       swer to my question as to why the Legis-
 has been suggested earlier, any attempt by          with that policy of the Supreme Court or to      lature of New York or the Legislature of
 the committee to "cooperate" in such a suit        .take a position adverse to it should not be      New Jersey, or both, have taken no ac-
 (might not only be deemed collusive) it             the function of the Judiciary Committee of
                                                     the House of Representatives.                    tion.
 might also convince the Supreme Court that                                                               And If the legislatures have failed it
                                                        4. Furthermore, the port authority can-
 premature "advice" on broad constitutional          not maintain a suit against the members of       is difficult to believe that the Justice De-
 questions was being asked.                          the committee because under the doctrine         partments of either or both of the two
                 CONCLUSIONS                         of congressional immunity, and/or the doc-       States and their attorneys general have
  When all is said and done, one is still left       trine of separation of powers, no court would    been completely remiss in their duties
with the question: if the port authority             have jurisdiction over such a suit. Tenney v.     and responsibilities.
thought there was any possibility for a suc-         Brandhove, supra; Kilbourn v. Thompson,              It is my contention that the Judiciary
                                                     supra; Hearst v. Black, supra; Mins v. Mc-
cessful action for a declaratory judgment,                                                             Committee of the House of Representa-
                                                     Carthy, supra; Methodist Federationv. East-
why did it not bring such a suit itself? It          land, supra; Fishler v. McCarthy, supra.          tives should have insisted that the legis-
at least could have established the applica-            In view of the foregoing considerations and   lative bodies of the two States, together
bility of the doctrine of congressional immu-       .authorities, it is concluded that there is no    with   their   justice   departments,   take
                                                     legal merit in the suggestion that a suit for    forthright action to correct any wrong-
   6*See 7   Cannon's Precedents,    sec.   2162     declaratory judgment.might be brought in         doing that exists in the administration
 (1936).                                             connection with the port authority inquiry.      of the Port of New York Authority be-
                Case 1:19-cv-01974-TNM Document 44-1 Filed 09/06/19 Page 7 of 7

1960                                      CONGRESSIONAL RECORD -                         HOUSE                                          17313
                                                   The Clerk read the title of the bill.              (3) All communications in the files of the
fore calling upon all the Members of                                                              Port of New York Authority and in the files
the House of Representatives to support            The SPEAKER. Is there objection                of any of its officers and employees includ-
such drastic action as the citing of cer-        to the request of the gentleman from             ing correspondence, interoffice and other
tain officials for contempt.                     Ohio? The Chair hears none, and ap-              memorandums, and reports relating to:
    It should be remembered that Con-            points the following conferees: Mr. HAYS,            (a) The negotiation, execution, and per-
gress granted the compact; it did not            Mrs. KELLY, Mr. FARBSTEIN, Mr. BENT-             formance of construction contracts; nego-
create the authority.                            LEY, and Mrs. BOLTON.                            tiation, execution, and performance of in-
    It should also be kept clearly in mind                                                        surance contracts, policies, and arrange-
that Congress has granted many other                                                              ments; and negotiation, execution, and per-
compacts throughout the Nation. Does             PROCEEDINGS         AGAINST S. SLOAN             formance of the public relations contracts,
                                                                    COLT                          policies, and arrangements;
this action open the door to further in-                                                              (b) The acquisition, transfer, and leasing
vasions by Congress of other State ad-             Mr. CELLER. Mr. Speaker, I send to              of real estate;
 ministrations of authorities growing out        the desk a privileged report (Rept. No.              (c) The negotiation and issuance of rev-
 of federally sanctioned compacts?               2120) from the Committee on the Judici-           enue bonds;
    Mr. Speaker, it is difficult for me to       ary in relation to the conduct of S. Sloan           (d) The policies of the authority with re-
believe that the States of New York and                                                            spect to the development of rail transporta-
                                                 Colt.                                             tion.
New Jersey are so irresponsible that it            The SPEAKER. The Clerk will read                   The subcommittee was thereby deprived
is necessary for the Federal Government          the report.                                      by S. Sloan Colt of information and evi-
to move in and put their public affairs            The Clerk read as follows:                      dence pertinent to matters of inquiry com-
in order.                                                                                          mitted to it under House Resolutions 27 and
                                                     PROCEEDINGS AGAINST S. SLOAN COLT
    It is difficult for me to believe that the                                                     530, 86th Congress. His persistent and ille-
citizens of those two States are so lack-           Subcommittee No. 5 of the Committee on         gal refusal to supply the documents as or-
                                                 the Judiciary, as created and authorized by       dered deprived the subcommittee of neces-
ing in their sense of public responsibility      the House of Representatives through the
that they would not insist that their offi-                                                       sary and pertinent evidence and places him
                                                 enactment of Public Law 601, section 121,        in contempt of the House of Representa-
cials resolve their difficulties in this re-     of the 79th Congress, and under House             tives.
spect.                                           Resolution 27 and House Resolution 530,              Incorporated herein as appendix I is the
    To vote for these contempt citations         both of the 86th Congress, caused to be is-      record of the proceedings before Subcom-
is, in my opinion, an indictment not only        sued a subpena duces tecum to S. Sloan Colt,      mittee No. 5 of the Committee on the Ju-
of the public officials of the States of         chairman, board of commissioners oi the
                                                                                                   diciary on the return of the subpenas duces
New York and New Jersey, but also an             Port of New York Authority, 111 Eighth
                                                 Avenue, New York, N.Y. The subpena di-            tecum served upon S. Sloan Colt and others.
indictment of the millions of citizens.                                                            The record of proceedings contains, with
                                                 rected S. Sloan Colt to be and appear before
    I refuse to believe, without the benefit                                                       respect to Mr. Colt:
                                                 Subcommittee No. 5 of the Committee on the
 of documented evidence, that the Port           Judiciary, at 10 a.m. on June 29, 1960, in           (1) The full text of the subpena duces
 of New York Authority is in the nature          their chamber in the city of Washington,          tecum (appendix, pp. 21-22);
 of a supergovernment which cannot be            and to bring with him from the files of the          (2) The return of service of the subpena
                                                 Port of New York Authority certain specified      by counsel for the committee, set forth in
held accountable by the governments and                                                            words and figures (appendix, p. 26);
 the people of two great States.                 documents, and to testify touching matters
                                                 of inquiry committed to the subcommittee.            (3) The failure and refusal of the wit-
    I cannot and will not support the con-          The subpena was duly served as appears         ness to produce documents required by the
 tempt citations until convincing evidence       by the return made thereon by counsel for         subpena issued to and served upon him
 is provided that these States are incom-        the committee who was duly authorized to          (appendix, pp. 23-25);
 petent through their governments to             serve the subpena.                                   (4) The explanation given to the witness
 manage their own affairs.                          S. Sloan Colt, pursuant to the subpena         as to the authority for, purpose and scope
    Mr. CELLER. Mr. Speaker, I move              duly served upon him, appeared before Sub-       of, the subcommittee's inquiry (appendix,
                                                 committee No. 5 of the Committee on the           pp. 1-20);
the previous question.                                                                                (5) The explanation given the witness of
  The previous question was ordered.             Judiciary on June 29, 1960, to give testimony
                                                 as required by Public Law 601, section 121,       the pertinence of each category of requested
  The SPEAKER. The question is on                of the 79th Congress, and by House Resolu-        documents (appendix, pp. 48-52);
the resolution.                                  tions 27 and 530 of the 86th Congress. How-           (6) The subcommittee's direction to the
  The question was taken; and upon a             ever, S. Sloan Colt, having appeared as a wit-    witness to produce the required documents
division (demanded by Mr. LINDSAY)               ness and having complied in part with the         (appendix, pp. 52-53);
there were-ayes 190, noes 60.                    subpena duces tecum served upon him by                (7) The failure and refusal of the witness
  So the resolution was agreed to.               bringing with him part of the documents de-       to produce the documents pursuant to di-
  A motion to reconsider was laid on the         manded therein, (1) failed and refused to         rection (appendix, pp. 53-54);
table.                                           produce certain other documents in compli-           (8) The ruling of the chairman that the
                                                 ance with the subpena duces tecum, which          witness is in default (appendix, p. 55).
                                                 documents are pertinent to the subject mat-
                                                                                                    OTHER PERTINENT COMMITTEE PROCEEDINGS
   MESSAGE FROM THE SENATE                       ter under inquiry, and (2) failed and refused
                                                 to produce certain documents as ordered by         At the organizational meeting of the Com-
 A message from the Senate by Mr.                the subcommittee, which documents are            mittee on the Judiciary for the 86th Con-
Carrell, one of its clerks, announced that       pertinent to the subject matter under            gress, held on the 27th day of January 1959,
the Senate disagrees to the amendment            inquiry.                                         Subcommittee No. 5 was appointed and au-
of the House to the bill (S. 2633) entitled         At those proceedings the subcommittee         thorized to act upon matters referred to it
"An act to amend the Foreign Service             chairman explained in detail the authority       by the chairman. On June 8, 1960, at an
Act of 1946, as amended, and for other            for the subcommittee's inquiry, the purpose     executive session of Subcommittee No. 5 of
purposes," requests a conference with the         of the inquiry, and its scope. The subcom-      the Committee on the Judiciary, at which
                                                  mittee also gave to the witness a lengthy and   Chairman Emanuel Celler, Peter W. Rodino,
House on the disagreeing votes of the                                                             Jr., Byron G. Rogers, Lester Holtzman,
                                                  detailed explanation of the pertinence to its
two Houses thereon, and appoints Mr.              inquiry of each category of documents de-       Herman Toll, William M. McCulloch, and
 FULBRIGHT, Mr. SPARKMAN,        Mr. MANS-        manded in the subpena served upon the wit-      George Meader were present, Subcommittee
FIELD, Mr. HICKENLOOPER,      and Mr. CAPE-       ness. Notwithstanding these explanations        No. 5 formally Instituted an inquiry into
HART to be the conferees      on the part of      and notwithstanding a direction by the sub-     the activities and operations of the Port
 the Senate.                                      committee to produce the documents re-          of New York Authority under the interstate
                                                  quired by the subpena, S. Sloan Colt con-       compacts approved by Congress in 1921 and
                                                  tumaciously refused to produce the follow-      1922. At that meeting the subcommittee
 AMENDMENT OF FOREIGN SERVICE                     ing categories of documents under his con-      also unanimously resolved to request the
         ACT OF 1946                              trol and custody:                               following specified items from the files of
                                                     (1) Internal financial reports, including    the Port of New York Authority by letter
   Mr. HAYS. Mr. Speaker, I ask unani-                                                            and to subpena the same documents from
 mous consent to take from the Speaker's          budgetary analyses, postclosing trial bal-
                                                  ances, and internal audits; and management      the appropriate officials in the event this
 table the bill (S. 2633) to amend the            and financial reports prepared by outside       information was not voluntarily supplied:
 Foreign Service Act of 1946, as amended,         consultants;                                       (1) All bylaws, organization manuals,
 and for other purposes, with a House                (2) All agenda of meetings of the board of   rules, and regulations;
 amendment thereto, insist on the House           commissioners and of its committees; all           (2) Annual financial reports; internal fi-
 amendment, and agree to the conference           reports to the commissioners by members of      nancial reports, including budgetary analy-
 asked by the Senate.                             the executive staff; and                        ses, postelosing trial balances, and internal
       CVI-1089
